 TELEPROMPTER CABLE TVTeleprompter of Portsworth, Inc. d/b/a Telepromp-ter Cable TV and Chester Kouns. Case 9-CA-1756227 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 February 1983 Administrative Law JudgeJames T. Youngblood issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the rulings, findings,' and conclu-sions judge's and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.No exceptions were filed to the judge's implicit refusal to defer to thearbitrator's decision pursuant to Spielberg Mfg. Co., 112 NLRB 1080(1955). Accordingly, we find it unnecessary to pass on that issue.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:The complaint which issued on March 9, 1982, allegesthat in September 19811 Teleprompter of Portsmouth,Inc., d/b/a Teleprompter Cable TV (the Respondent)suspended and ultimately discharged three of its employ-ees because they refused to sign individual agreementswith the Respondent stating that they would work cer-tain overtime hours, in violation of Section 8(aX3) and(I) of the Act. The Respondent filed an answer to thecomplaint admitting the suspensions and discharges butdenies the commission of any unfair labor practices. Thismatter was heard before me on November 2, 1982, inPortsmouth, Ohio. The parties were represented at thehearing and following the hearing the General CounselUnless otherwise specified all dates refer to 1981.268 NLRB No. 88and the Respondent filed briefs which have been dulyconsidered.Upon the entire record in this matter, and from my ob-servations of the witnesses and their demeanor while tes-tifying, and after due consideration of the briefs filedherein, I hereby make the followingFINDINGS OF FACT AND CONCLUSIONS2I. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, has an officeand place of business in Portsmouth, Ohio, where it isengaged in the installation and transmission of a cabletelevision service. The Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Communi-cation Workers of America, AFL-CIO (the Union), is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESDiana Fuller, general manager of Respondent at thePortsmouth, Ohio location, became general manageraround June 15, 1981. She credibly testified that at thattime she walked into a backlog of service, a backlog ofinstallation, a backlog of construction, and at that timethey were also going through a refranchising of a 20-year franchise with the city of Portsmouth, which wasnot going well. In general, the entire cable systemneeded to be revamped and every piece of equipmenthad to be checked and, if necessary, replaced in order tobring the system back into good shape. At that time shehad six installers, four technicians, one dispatcher, andthe chief technician to perform this service. Around June23, Fuller had a meeting with Charles "Spud" Newman,the union steward, and Bob Arnett, the president ofLocal 4372 of the Union.4Among other things discussedI The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Athough these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact. I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.s At the hearing it was agreed between the parties that in the latterpart of 1981 the Respondent was purchased by Westinghouse Corpora-tion, and that all of Westinghouse's cable television systems go by thename of Group W. In the Portsmouth, Ohio operation, Group W is nowperforming the same services to essentially the same customers from thesame location with essentially the same management representatives asdid the Respondent. It was also agreed that Group W was aware of theunfair labor practices involved herein, and that Group W hired all of theemployees, and accepted the existing operation intact and at the sametime assumed the collective-bargaining agreement then in effect.4 The Union represents the Respondent's employees at its Portsmouth,Ohio facility.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat this meeting, Fuller raised the overtime that wasneeded from the employees in order to do the work nec-essary to get the television system back in operation.Fuller advised Arnett and Newman that she was not get-ting sufficient volunteers for overtime; that the same in-dividuals were volunteering and some of them wereworking 40 and 50 hours overtime because other individ-uals were not working overtime at all. At this meetingFuller informed Arnett that unless she had more coop-eration on the volunteer overtime, it was going to haveto be made mandatory, in accordance with the collec-tive-bargaining agreement, which provides in article XV,section 8, that:Absent qualified volunteers, employees are requiredto work a reasonable amount of overtime when as-signed unless the employee(s) has a legitimate andjustifiable excuse. When qualified volunteers are notavailable, qualified employees shall be assigned byinverse order of seniority.Fuller informed Newman and Arnett that she needed10 hours of overtime per man, and that if every manworked 10 hours per week the job would be cleared upby mid-July. Both Arnett and Newman indicated thatthey could see no problem.To help in getting the work performed, Fuller alsobrought in out-of-town employees to assist in the catch-up work, but these employees had to be trained. Many ofthe employees continued to avoid working overtime, andwhen it became apparent to the Respondent's hierarchythat the work was lagging behind, Fuller was contactedby her superior, Dolan, who informed her to get thesystem back in line and do whatever was necessary toget the job done. Fuller made a commitment to Dolan atthat time that she would have the work done in approxi-mately I month. With that in mind she assessed her situa-tion, her available employees, and concluded that itwould take approximately 30 hours of overtime fromeach employee to get the work done. She then called ameeting of the employees involved for September 11.At this meeting she explained to the employees presentabout the backlog of services, installations, and construc-tion and explained that she needed the overtime and thatit would have to be made mandatory at this time. Sheinformed the employees that they had a selection ofchoosing between working 15 hours each week for 2weeks, or 10 hours each for 4 weeks. At this point Fullermade available to the employees an overtime schedulewhich in pertinent part provided as follows:2. We must require some overtime for installa-tions, construction, splicing, service calls, etc. Sincewe have not had enough volunteers, then you havea chose [sic] of the following overtime schedules:A. 15 hours each week for 2 hours ....ORB. 10 hours each week for 4 weeks ....Please sign the above for the overtime schedulewhich best suits you. Also, sign the calendar on theback door to indicate the hours you will be workingover each day so the office can schedule the workproperly.Fuller first passed this overtime schedule to ChesterKouns, who studied it for a long time and then handed itto Spud Newman. At this point, Fuller said "NO" andtook the document and handed it back to Chester Kounsfor his selection. At this point, Spud Newman said thathe could not commit himself to those hours and statedthat he needed "some time to think about it." She askedhow long he needed and he asked about the men thatwere not present. She informed him that they would beback Monday, and would make their choice when theyreturned. At this point, Newman said "NO," and Fullerstated, "you leave me no choice" and informed him togo home. Newman left, and Chester Kouns stood up andsaid that he was not going to make his selection or signthe schedule and left also. With one exception, the re-maining employees signed the schedule without incident.At this time there was no mention by Newman or Kounsas to why they refused to make a selection in theirchoice of overtime schedules. On September 14, SpudNewman and Chester Kouns returned to work andFuller again asked them about the overtime. She ex-plained that they needed the overtime but neitherNewman or Kouns would make a choice on what over-time schedule they desired. She informed them that ifthey did not do so she would have to give them a 2-daysuspension, and then if they did not make a selection shewould have to terminate them. Both men were given a2-day suspension.That same day employee Charles Kouns, who hadbeen absent on September 11, returned to work. Fullerexplained to him about the overtime, and Kouns advisedthat he already knew about it, and stated that he was notgoing to work, that 40 hours was enough for him. Fullerinformed him that if he refused to work overtime hewould have to take a I-day suspension and then if he stillrefused, a 2-day suspension, if he still refused he wouldbe terminated. Kouns advised her that he understood andstated again that 40 hours was enough for him. He wasgiven a 1-day suspension. That afternoon Fuller met withElaine Brown of the Clerical Union, and Bob Arnett andSpud Newman. Arnett wanted Fuller to bring the menback to work and pay them for the day that they wereoff. She said that she could not do that, but she agreedto let both Chester Kouns and Spud Newman come backto work, and would only treat it as a I-day suspension. Ifthey worked the overtime hours she said they couldwork under protest, and then they would arbitrate thematter as fast as possible.On September 15 Charles Kouns returned from his 1-day suspension and refused to sign the sheet selectingchoice of overtime and was given an additional 2-daysuspension.On Wednesday, September 17, Charles Newman andChester Kouns came back to work and refused to make aselection on the overtime and were terminated. Theydid, however, agree that they would work 8 hours ofovertime but this was not satisfactory to Fuller. She saidthey must make a selection as presented on the scheduleand when they refused she informed them that they were652 TELEPROMPTER CABLE TVterminated. When Charles Kouns returned from his 2-day suspension she again asked him to make a selectionon the overtime, he refused, and he too was terminated.Following these terminations, grievances were filedand a hearing was held before an arbitrator on Novem-ber 19. On January 20, 1982, the arbitrator issued hisaward and opinion.sIn his opinion of January 20, 1982, the arbitrator con-cluded that Charles Newman and Chester Kouns wereproperly discharged because they refused to accept theconcept of mandatory overtime as provided for in thecontract between the Respondent and the Union, andwere deliberately attempting to avoid mandatory over-time while at the same time giving it lip service. The ar-bitrator concluded that the signup sheet was of course"not an individual contract or agreement with the em-ployees" and was in no way an attempt to subvert thecollective-bargaining agreement. It was, the arbitrator isconvinced, an honest attempt by the general manager toarrange for the performance of overtime work in theleast inconvenient manner possible. Her efforts to obtainvoluntary overtime, which she had determined was nec-essary, had failed and the arbitrator was convinced thatit was clear to all involved that she was informing themthat she had now reached a point where overtime wouldhave to be mandatory.With regard to Chester Kouns, the arbitrator conclud-ed that his discharge should be converted to a 30-daysuspension and that he should be reinstated without aloss of seniority and that he should receive backpay.As indicated, the General Counsel takes the positionthat the Respondent's requirement that the employeemake a selection on the schedule for working overtimewas in fact the signing of an agreement to perform over-time which is a working condition subject to collectivebargaining and that the Respondent was in effect at-tempting to negotiate separately with the employees,thereby bypassing the collective-bargaining representa-tive in violation of Section 8(a)(3) and (1) of the Act.The Respondent argues that it was in no way attempt-ing to bypass the collective-bargaining representative,that at all times the bargaining representative was awareof the situation and in fact was present prior to the em-ployees' second suspension and ultimate discharge and infact had urged the employees to go ahead and sign theselection of overtime and to grieve the matter. The Re-spondent further argues that it has not committed anyunfair labor practice and that if there was any unfairlabor practice, that the matter was handled by arbitrationand that the Board should defer under Spielberg Mfg. tothe arbitrator's decision of January 20, 1982.s The unfair labor practice was filed by Chester Kouns on October 16.On November 20, the Regional Office deferred processing the chargeany further while the underlying dispute was being processed in thegrievance procedure pursuant to the Board's decision in Dubo Mfg. Corp.,142 NLRB 431 (1963). At that time the parties were notified that oncethe arbitrator had issued a decision then consideration would be given tothat decision in accordance with Spielberg Mfg. Co., 112 NLRB 1080(1955), and Suburban Motor Freight, 247 NLRB 146 (1980).Discussion and ConclusionsThe thrust of the complaint of the General Counsel isthat the three individuals involved were suspended andultimately discharged because they "refused to sign indi-vidual agreements with Respondent stating that theywould work certain overtime hours." There does notappear to be any doubt that at least in the view of theRespondent there was a necessity for overtime to be per-formed. It also appears that voluntary overtime was notgetting the job done. Notwithstanding the fact that theRespondent's manager had met with the Union in Juneand had assurances from both the president and stewardof the Union that there was no problem in requesting theovertime and that it would be done, in September, theRespondent's manager became acutely aware that volun-teer overtime was not forthcoming. At this point she de-termined that only mandatory overtime as provided bythe contract would be appropriate. Therefore, she deter-mined the number of hours required by each of the em-ployees and made the determination that overtime wasnecessary by all members of the bargaining unit and, onSeptember 11, called a meeting and notified the employ-ees that mandatory overtime would be required. She ad-vised that the volunteers were insufficient and that theemployees were given a choice of overtime schedules.That is, they had two options, they could select 15 hoursof overtime each week for 2 weeks or 10 hours each for4 weeks. The employees were requested to sign theschedule making their selection and to sign the calendaron the back of the door to indicate the hours they wereready to work each day so that the office could schedulethe work properly. Fuller first presented the schedule toChester Kouns who looked it over for a long time beforehanding it to Charles Newman, the union steward. Atthis point Fuller removed the signup sheet from New-man's hand and gave it back to Kouns and told him tosign it first and then pass it on to Newman. Kouns readover the schedule and was about to sign when stewardNewman stood up and said that he could not sign thepaper; that he needed some time to think about it. Ches-ter Kouns also refused to sign the paper. Both were sus-pended and ultimately discharged because they refusedto accept the overtime schedule. Chester Kouns also re-fused to sign the overtime schedule or make any selec-tion as to overtime, indicating that 40 hours of work wasenough for him.It is clear that the employees were given the opportu-nity to make an overtime selection by signing the sheet,and then protesting the matter through the grievanceprocedure, which incidentally was suggested by theUnion, but which the employees continued to refuse todo.Like the arbitrator, I do not find the signup sheet aspresented to the employees on September 11, and varioustimes thereafter, to be "an individual contract or agree-ment with the employees" thereby bypassing the collec-tive-bargaining representative and subverting the collec-tive-bargaining agreement. It appears to me that the Re-spondent was attempting to fully comply with the collec-tive-bargaining agreement in that it had made everyeffort to have employees volunteer for overtime, and653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen that was not forthcoming, the Respondent madethe decision pursuant to the collective-bargaining agree-ment to have mandatory overtime. There is no questionhere about seniority as set forth in the collective-bargain-ing agreement. All employees were requested to work.Thus, there was no discrimination or disparate treatmentin the application of the contract provision requiringmandatory overtime.As I stated, all employees were requested to work orordered to work. As a matter of fact, earlier in June, theRespondent had informed the Union of its need for over-time and was assured of the Union's fullest cooperation.In fact, one of the alleged discriminatees, CharlesNewman, the Union's steward, was present at that meet-ing and indicated that he saw no problem with the over-time. Yet, Newman was the first employee to refuse toaccept the Respondent's mandatory request for overtime.It is also my conclusion that the Respondent's form ofordering the overtime was reasonable, that it gave theemployees a choice of performing the overtime. Theonly thing that the Respondent requested was that theymake a selection and indicate what hours in each givenweek they would be available to work so that the Re-spondent could schedule the overtime work. There doesnot appear to be anything unreasonable about this re-quest or pronouncement on the Respondent's part. Withthe exception of the three employees involved, the re-maining employees made their selection, performed theovertime, and even made up the time that was notworked by the alleged discriminatees.Again, I repeat, I cannot find that the Respondent wasattempting to circumvent the collective-bargaining agree-ment and negotiate directly with the employees. I cer-tainly cannot find that the request of these employees tomake a selection by signing their name on a piece ofpaper, which would give them a choice as to overtime,was insisting upon an agreement in derogation of the col-lective-bargaining agreement. It is clear to me, and it ismy conclusion, that it was very clear to all the employ-ees involved that the Respondent was merely presentinga so-called signup sheet for overtime only for schedulingpurposes and that each and every one of the employeesknew that and that by refusing to make a selection oftheir preferences on overtime schedules that they werein fact refusing to work overtime.It is my conclusion that the alleged discriminatees,Charles Newman, Chester Kouns, and Charles Kounswere opposed to the concept of mandatory overtime asset forth in the collective-bargaining agreement negotiat-ed between the Union and the Respondent. It is furthermy conclusion that these employees did not want to giveup their practice of accepting overtime at their choosing.Therefore, it is my conclusion that these employees re-fused to perform overtime in accordance with the collec-tive-bargaining agreement and were thus insubordinateand were properly discharged as not complying with themandatory requirements of the contract.I do not regard the signup sheet as an agreement toperform overtime. There was no question about the per-formance of the overtime. It was mandatory under thecontract and the number of hours had been set by theRespondent. Had the employees objected to the reason-ableness of the overtime, they merely could have filed agrievance on that matter and had it readily determined.In fact, it was even suggested to them by their union thatthey go ahead and sign the sheet and grieve the matter.They chose not to do this because, as I conclude, theywere against working any overtime other than that forwhich they volunteered.It is apparent that there was an objection to the man-datory overtime hours, as suggested by the Respondentbecause, on the date of their discharge, Charles Newmanand Chester Kouns indicated that they would work 8hours of overtime but not the hours set forth on thesignup sheet. This to me indicates that they were notconcerned about signing an agreement but they were dis-agreeing with the number of hours of overtime as sug-gested by the Respondent. Therefore, to me, it is clearthat these employees were discharged not because of anyattempt to circumvent the collective-bargaining agree-ment, or to bypass the collective-bargaining representa-tive, but simply and solely because they refused to per-form overtime in conformity with the provisions of thecollective-bargaining agreement. Therefore, it is my con-clusion that the General Counsel has failed to establishby a preponderance of the evidence that the Respondenthas engaged in any conduct violative of Section 8(a)(3)and (1) of the Act, and therefore, I shall recommend thatthis complaint be dismissed in its entirety.Having found that the Respondent has not engaged inthe violations of the Act as alleged in the complaint, Ishall recommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent did not, as alleged in the com-plaint, engage in any conduct violative of Section 8(a)(3)and (1) of the Act.On the basis of the foregoing findings of fact and con-clusions and on the entire record, I issue the followingrecommendedORDER"The complaint is hereby dismissed in its entirety.6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.654